Citation Nr: 0501208	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-28 194	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for pulmonary embolism 
and deep vein thrombosis of the left lower extremity, to 
include as secondary to service-connected disability.

2.  Entitlement to an increased evaluation for ulcerative 
proctitis, currently rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for hypertension, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from April 1978 to 
August 1990.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Atlanta, Georgia (RO).  The veteran 
testified at a personal hearing before the undersigned 
sitting at the RO in October 2004.  The veteran provided a 
written waiver of RO consideration the day following the 
hearing for evidence added to the record in October 2004.  
See 38 C.F.R. § 20.1304 (2003).

Although the certified issue of entitlement to service 
connection for pulmonary embolism and deep vein thrombosis of 
the left lower extremity, to include as secondary to service-
connected disability, was originally denied in an August 2000 
unappealed rating decision as not well-grounded, the claim 
was subsequently considered and denied on a de novo basis, 
meaning as a "new" claim, in an August 2003 Statement of 
the Case and in an October 2003 Supplemental Statement of the 
Case because of the changes to the adjudication process 
required by the Veterans Claims Assistance Act of 2000.  

It was noted on behalf of the veteran at his October 2004 
hearing that the issue of entitlement to a compensable 
evaluation for service-connected hearing loss in the left ear 
was being withdrawn.  Consequently, that issue is no longer 
part of the veteran's appeal.  

The issues of entitlement to service connection for pulmonary 
embolism and deep vein thrombosis of the left lower 
extremity, to include as secondary to service-connected 
disability, and entitlement to an increased evaluation for 
service-connected ulcerative proctitis are addressed in the 
Remand portion of the decision below and are remanded to the 
RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The veteran's blood pressure readings involve diastolic 
readings of less than 110 mm. and systolic readings of less 
than 200 mm.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected hypertension have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.104, Diagnostic Code 7101 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

In November 2001, a letter was sent to the veteran by the RO, 
with a copy to his representative, in which he was informed 
of the requirements needed to establish an increased 
evaluation.  In accordance with the requirements of the VCAA, 
the letter informed the veteran what evidence and information 
he was responsible for providing and what evidence VA would 
be obtaining.  The letter explained what evidence VA needed 
from the veteran and told him that VA would request records 
for him if he provided sufficient information to identify the 
records.  No additional private medical evidence was 
subsequently added to the claims file.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  Based on this record, the Board finds that the 
VA's duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that a VA 
examination for compensation purposes was conducted in 
January 2002.  

The Board concludes that all available evidence that is 
pertinent to the issue decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision.  There is no indication that additional 
relevant evidence exists, and the veteran has not pointed to 
any additional information that needs to be added to his VA 
claims folders with respect to the issue decided herein.  

The veteran has been given ample opportunity to present 
evidence and argument in support of the claim decided herein.  
The Board additionally finds that VA has complied with 
general due process considerations.  See 38 C.F.R. § 3.103 
(2003).  

Laws And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2004).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

Specific Schedular Criteria

The veteran's hypertension is evaluated under Diagnostic Code 
7101, which deals with hypertensive vascular disease.  

A 10 percent evaluation is warranted for hypertensive 
vascular disease (essential arterial hypertension) where the 
diastolic pressure is predominantly 100 or more or when 
systolic pressure is predominantly 160 or more; a minimum 10 
percent evaluation is also assigned when continuous 
medication is shown necessary for the control of hypertension 
and there is a history of diastolic blood pressure of 
predominantly 100 or more.  A 20 percent evaluation requires 
diastolic pressure predominantly 110 or more or systolic 
pressure predominantly 200 or more.  A 40 percent evaluation 
requires diastolic pressure predominantly 120 or more, and a 
60 percent evaluation requires diastolic pressure 
predominantly 130 or more.  Hypertension or isolated systolic 
hypertension must be confirmed by readings taken 2 or more 
times on at least 3 different days.  For purposes of this 
section, the term hypertension means that the diastolic blood 
pressure is predominantly 90mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104, Code 7101. 
Note (1) (2004).

Factual Background

On VA hypertension examination in October 1997, the veteran's 
blood pressure was 140/107, 140/107, and 142/107.  The 
diagnosis was hypertension, uncontrolled by medication.

VA treatment records from May 1999 to March 2000 reveal a 
blood pressure reading in May 1999 of 152/108; the diagnosis 
was uncontrolled hypertension secondary to non-compliance.  
Blood pressure was 122/72 in October 1999.

The veteran's blood pressure during VA hospitalization in 
April 2000 for other problems was 110/70.  The discharge 
diagnoses included hypertension.

On VA heart examination in June 2000, there was a blood 
pressure reading of 130/80.  It was noted that the veteran 
was on anti-hypertensive medication.  

VA treatment records for 2001 reveal blood pressure readings 
of 144/92 in January, 143/91 in March, and 134/100 to 135/93 
in July.  Uncontrolled hypertension secondary to 
noncompliance was diagnosed in March.

The veteran reported on VA hypertension evaluation in January 
2002 that his blood pressure was well controlled on 
medication.  Blood pressure readings were 139/81, 138/79, and 
139/80.  The pertinent diagnosis was history of hypertension, 
well controlled on medication.

During VA hospitalization in August 2003 for other 
disability, the veteran initially had a high blood pressure 
of 130/100 and it was noted that he was probably not 
compliant with his anti-hypertensive medications.  
Hypertension was diagnosed.

Additional VA treatment records added to the file and dated 
through July 2004 did not include any blood pressure 
readings.

The veteran testified at his October 2004 personal hearing 
that his hypertension medication had been increased since 
January 2004 and that his diastolic readings after the 
increase had stayed in the upper 90s.

Analysis

The veteran is seeking an evaluation in excess of 10 percent 
for his service-connected hypertension.  He is currently 
assigned a 10 percent evaluation for this service-connected 
disability under Diagnostic Code 7101.  To warrant an 
evaluation in excess of 10 percent under this diagnostic 
code, there must be evidence of diastolic pressure, the 
bottom number in a blood pressure reading, that is 
predominantly 110 or more or systolic pressure, the top 
number in a blood pressure reading, that is predominantly 200 
or more.  

Although there are a number of blood pressure readings on 
file since October 1997, there is no diastolic reading of 110 
or more and no systolic reading of 200 or more.  In fact, 
blood pressure readings when the veteran is compliant with 
his medication, such as on VA examination in January 2002, 
were under 100 diastolic and under 160 systolic.  Although 
the veteran testified in October 2004 that his anti-
hypertensive medication had been increased recently, he noted 
that his diastolic readings were in the upper 90s.  
Consequently, the medical evidence on file does not warrant 
an evaluation in excess of 10 percent for service-connected 
hypertension.

In summary, the Board finds that the evidence of record does 
not support the assignment of a rating in excess of the 
currently assigned 10 percent schedular rating for the 
veteran's service-connected hypertension.  

Finally, in reaching this decision the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

A rating in excess of 10 percent for hypertension is denied.


REMAND

As noted above, in November 2000, the VCAA was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

With respect to the veteran's claim for service connection 
for pulmonary embolism and deep vein thrombosis of the left 
lower extremity, to include as secondary to service-connected 
disability, the Board notes that it was concluded on VA 
evaluation in June 2000 that although the veteran's left 
lower extremity deep vein thrombosis with consequent 
pulmonary embolus was not secondary to hypertension, it might 
be secondary to autoimmune disease associated with ulcerative 
colitis.  Because the veteran is service connected for 
ulcerative proctitis, there is a possibility, based on the 
June 2000 opinion, that the veteran's left lower extremity 
deep vein thrombosis with consequent pulmonary embolus is 
etiologically related to his service-connected ulcerative 
proctitis.  With respect to the claim for an increased rating 
for service-connected ulcerative proctitis, the Board notes 
that the veteran testified at his October 2004 personal 
hearing that the disability had increased in severity since 
early 2004.  No gastrointestinal examination for compensation 
purposes has been conducted for a number of years.  
Consequently, the Board agrees with the contentions of the 
veteran's representative at the October 2004 hearing that the 
above issues should be remanded to the RO for additional 
development.

Accordingly, this case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.

2.  The veteran should be asked to 
provide the names and addresses, as well 
as the dates of treatment, of all health 
care providers who have treated him for a 
pulmonary embolism, deep vein thrombosis, 
or ulcerative proctitis since July 2004, 
the date of the most recent evidence on 
file.  After securing any appropriate 
consent from the veteran, VA should 
obtain any such treatment records that 
have not previously been associated with 
the veteran's VA claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
should inform him of this and request him 
to provide copies of the outstanding 
medical records.

3.  Thereafter, the RO should arrange for 
examination of the veteran by a health 
care provider with appropriate expertise 
to determine the etiology of the 
veteran's pulmonary embolism and deep 
vein thrombosis of the left lower 
extremity.  The claims folder, including 
a copy of this Remand, must be made 
available to the examiner.  Any indicated 
tests and studies, including x-rays, 
should be accomplished; and all clinical 
findings should be reported in detail and 
correlated to a specific diagnosis.  The 
examiner must provide an opinion, in 
light of the examination findings and the 
service and post service medical evidence 
of record, whether the veteran's 
pulmonary embolism and/or deep vein 
thrombosis of the left lower extremity 
was caused or aggravated by the veteran's 
military service or by his service-
connected ulcerative proctitis or 
hypertension.  If an opinion cannot be 
provided without resort to speculation, 
this must be noted and explained in the 
examination report.  The rationale for 
all opinions expressed should be 
provided.  The report prepared should be 
typed.

4.  The RO should also arrange for 
examination of the veteran by a health care 
provider with appropriate expertise to 
determine the current severity of the 
veteran's service-connected ulcerative 
proctitis.  The claims folder, including a 
copy of this Remand, must be made available 
and reviewed by the examiner.  Any indicated 
tests and studies, including x-rays, should 
be accomplished; and all clinical findings 
should be reported in detail and correlated 
to a specific diagnosis.  The examiner must 
describe all symptomatology due specifically 
to the service-connected ulcerative 
proctitis, such as any malnutrition, anemia, 
general debility, and frequency of 
exacerbations.  The examiner must also 
distinguish this symptomatology from 
symptomatology due to any nonservice-
connected gastrointestinal disability, if 
possible.  The rationale for each opinion 
expressed should be provided.  The report 
prepared should be typed.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the above examinations and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for either of the aforementioned 
examinations, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

6.  Thereafter, VA should readjudicate 
the veteran's claims for service 
connection for pulmonary embolism and 
deep vein thrombosis of the left lower 
extremity, to include as secondary to 
service-connected disability, and for an 
increased evaluation for service-
connected ulcerative proctitis, taking 
into consideration any and all new 
evidence that has been added to the 
record since its last adjudicative 
action.  If either of the benefits sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case and 
given an appropriate opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


